UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 05-4203



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


WILLIAM RANDOLPH UMSTEAD,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. N. Carlton Tilley, Jr.,
Chief District Judge. (CR-04-208)


Submitted:   August 24, 2005            Decided:   September 13, 2005


Before WILKINSON, MICHAEL, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, III, Federal Public Defender, Gregory Davis,
Assistant Federal Public Defender, Greensboro, North Carolina, for
Appellant.   Anna Mills Wagoner, United States Attorney, Paul
Alexander Weinman, Assistant United States Attorney, Greensboro,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          William Randolph Umstead appeals his sixty-month prison

sentence following a guilty plea to conspiracy to make, possess and

utter counterfeit securities in violation of 18 U.S.C. § 371.         On

appeal, Umstead’s counsel filed a brief pursuant to Anders v.

California, 386 U.S. 738 (1967), stating there were no meritorious

issues for appeal but addressing the legality of the sentence in

light of United States v. Booker, 125 S. Ct. 738 (2005).         Umstead

has also filed a pro se supplemental brief, raising issues under

Booker and other issues.    The Government has elected not to file a

brief in response.    Finding no reversible error, we affirm.

          On appeal, Umstead does not contest the validity of his

conviction.    Umstead asserts the district court erred under Booker

in sentencing him by imposing an eight-level enhancement for amount

of loss, a two-level enhancement for an offense involving ten or

more victims, and a four-level role enhancement for being an

organizer or leader of a criminal activity involving five or more

participants.    Umstead also asserts the district court erred under

Booker in applying the sentencing guidelines as mandatory.

          In    Booker,   the   Supreme   Court   held   the   mandatory

guidelines scheme that provided for sentence enhancements based on

facts found by the court violated the Sixth Amendment. Booker, 125

S. Ct. at 746-48, 755-56.       The Court remedied the constitutional

violation by severing and excising the statutory provisions that


                                  - 2 -
mandate sentencing and appellate review under the guidelines,

thereby making the guidelines advisory.     Id. at 756-57.

            Umstead preserved error under Booker for appellate review

by making both broad and specific objections to his guidelines

enhancements under Blakely v. Washington, 542 U.S. 296 (2004).

Accordingly, our review is de novo, subject to a harmless error

analysis.     See Booker, 125 S. Ct. at 769 (noting that appellate

courts may apply the plain error and harmless error doctrines in

determining whether resentencing is required); Fed. R. Crim. P.

52(a) (stating that an appellate court may disregard any error that

does not affect substantial rights).       The Government bears the

burden in harmless error review of showing beyond a reasonable

doubt that the error did not affect the defendant’s substantial

rights.     United States v. Mackins, 315 F.3d 399, 405 (4th Cir.),

cert. denied, 538 U.S. 1045 (2003); United States v. Stokes, 261

F.3d 496, 499 (4th Cir. 2001).      Substantial rights are affected

when the error alters the outcome of the proceedings.    Stokes, 261

F.3d at 499.     An error in sentencing may be disregarded if the

reviewing court is certain that any such error “did not affect the

district court’s selection of the sentence imposed.”     Williams v.

United States, 503 U.S. 193, 203 (1992).

            The district court imposed a total of fourteen offense

level enhancements using facts found by the court.     Under Booker,

that sentence violated the Sixth Amendment.      Also, the district


                                - 3 -
court erred in treating the guidelines as mandatory.                   However, the

district court sentenced Umstead to the maximum sentence allowed

under both the guidelines and the statute of conviction and fully

explained its reasons for imposing the maximum sentence allowed.

Furthermore, the district court imposed an identical alternative

sentence    in   the    event    the    guidelines     did     not   apply.     After

carefully reviewing the record, we conclude any error under Booker

in Umstead’s sentence did not affect the district court’s ultimate

determination of the sentence.                 We therefore conclude that any

error was harmless.       We also reject in full the arguments made by

Umstead in his pro se supplemental brief.

            In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.     We therefore affirm Umstead’s conviction and sentence.

This court requires that counsel inform his client, in writing, of

his right to petition the Supreme Court of the United States for

further review.        If the client requests that a petition be filed,

but counsel believes that such petition would be frivolous, then

counsel    may   move    in     this    court    for   leave    to   withdraw       from

representation.        Counsel’s motion must state that a copy thereof

was served on the client.          We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before     the     court    and     argument    would    not     aid    the

decisional process.



                                         - 4 -
        AFFIRMED




- 5 -